Citation Nr: 0612056	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  02-12 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left middle finger.

2.  Entitlement to a disability rating in excess of 10 
percent for left middle finger flexion contracture.

3.  Entitlement to higher initial disability ratings for 
surgical scar of the left middle finger, evaluated as 
noncompensable for the period from January 31, 2001, to 
October 3, 2002; and as 10 percent disabling from October 4, 
2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from August 1979 to 
November 1984.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 decision that denied service 
connection for arthritis of the left middle finger; denied an 
initial, compensable disability rating, following the grant 
of service connection for a surgical scar of the left middle 
finger; and denied a disability rating in excess of 10 
percent for service-connected left middle finger flexion 
contracture.  The veteran timely appealed.

In April 2005, the RO increased the disability evaluation to 
10 percent for surgical scar of the left middle finger, 
effective October 4, 2002.

Because a higher evaluation is available for surgical scar of 
the left middle finger prior to October 4, 2002, and the 
veteran is presumed to seek the maximum available benefit for 
a disability, the claim remains viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

In January 1984, the veteran claimed entitlement to service 
connection for an ankle condition.  As that issue has not 
been adjudicated by the RO, it is referred for appropriate 
action.  


FINDINGS OF FACT

1.  The veteran was diagnosed with arthritis in service and, 
within one year of service separation, X-rays showed evidence 
of some hypertrophic reactive bone change involving joints of 
the left middle finger; and arthritis appears to have been 
manifested to a degree of 10 percent within a year following 
separation from service.  

2. The veteran's left middle finger flexion contracture is 
manifested by ankylosis, an inability to bring the finger to 
within two inches of the transverse fold of the palm, and 
complete loss of functional capacity equivalent either to 
extremely unfavorable ankylosis or to amputation without 
metacarpal resection; amputation with metacarpal resection 
(more than one-half the bone lost) is not shown.

3.  Since the effective date of service connection, the 
veteran's surgical scar of the left middle finger has 
been manifested by pain and tenderness, and covers an 
area less than 12 square inches or 77 square 
centimeters.


CONCLUSIONS OF LAW

1.  Arthritis of the left middle finger is presumed to have 
been incurred in service.   38 U.S.C.A. §§ 1112, 1113, 1131, 
1133 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2005). 

2.  The criteria for a disability rating in excess of 10 
percent for left middle finger flexion contracture are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.20, 4.27, 4.68, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5154, 5226 (2002 & 2005).

3.  The criteria for an initial disability rating of 
10 percent for the veteran's surgical scar of the left middle 
finger have been met since the effective date of service 
connection.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.118, Diagnostic Code 7804 (2002 & 2005). 

4.  The criteria for a disability rating in excess of 
10 percent for the veteran's surgical scar of the left middle 
finger have not been met at any time since the effective date 
of service connection.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.68, 4.7, 4.118, Diagnostic 
Code 7804 (2002 & 2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.
 
Through the August 2002 statement of the case (SOC), the May 
2005 and August 2005 supplemental SOCs (SSOCs), and the 
September 2002 and June 2005 letters, the RO notified the 
veteran of elements of service connection, the evidence 
needed to establish each element, and the applicable rating 
criteria for an increased rating.   These documents served to 
provide notice of the information and evidence needed to 
substantiate the claims.

VA's September 2002 and June 2005 letters notified the 
veteran of what evidence he was responsible for obtaining, 
and what evidence VA would undertake to obtain.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claims, particularly, medical 
records, if he gave VA enough information about such records 
so that VA could request them from the person or agency that 
had them.  The letters requested that he provide the names 
and addresses of medical providers, the time frame covered by 
the records, and the condition for which he was treated, and 
notified him that VA would request such records on his behalf 
if he signed a release authorizing it to request them.

The June 2005 letter also told him to send information or 
evidence in his possession.  38 C.F.R. § 3.159(b).  

The Pelegrini court also held that notice to a claimant 
pursuant to the VCAA should be provided prior to the initial 
adverse decision.

The documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal.  
However, an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Delayed notice is 
generally not such an error.  Id.  In this case, the delay in 
issuing the section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication.  Each of his claims was fully developed and 
re-adjudicated by an agency of original jurisdiction after 
notice was provided.

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claims on appeal, reports of which are of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.  He has also been afforded necessary 
examinations.

With regard to the veteran's claim for higher initial 
disability ratings for surgical scar of the left middle 
finger, the veteran has not been specifically advised of 
revised rating criteria for that disability.  Further remand 
to correct the notice deficiency regarding changes in 
applicable criteria for evaluation of skin disabilities (see 
67 Fed. Reg. 49590 (July 31, 2002) (codified at 38 C.F.R. 
§ 4.118 (2005)), as discussed below, could not affect the 
outcome of the case and, thus, does not prohibit review of 
the matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); see also Valiao v. 
Principi, 17 Vet. App. 229 (2002) (remand would not make a 
difference).  As discussed below, the amputation rule would 
preclude an increased rating in any event.  38 C.F.R. § 4.68 
(2005).  Further, the undisputed evidence shows that the scar 
does not meet the revised criteria for a higher evaluation.  
Hence, the veteran is not prejudiced by the Board's 
consideration of the claim on the merits.

Because all identified records have been obtained; the 
veteran has been given notice of, and opportunity to submit, 
evidence needed to substantiate the claims; and he has been 
afforded all needed examinations; further assistance would 
not be reasonably likely to substantiate the claims, and 
further notice or assistance are not required.  38 U.S.C.A. 
§ 5103A.

II.  Service Connection for Arthritis of the Left Middle 
Finger

Service connection will be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which develop to a compensable 
degree within one year after service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. 3.307, 3.309 (2005).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  In the absence of limitation of motion, a 10 
percent rating will be assigned with X-ray evidence of 
involvement of two or more minor joint groups.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2005).  

In this case, the veteran's injury to the left middle finger 
is well documented in service medical records.  He underwent 
a surgical arthroplasty of the proximal interphalangeal joint 
of the left middle finger, with residual swelling.  The 
records include a diagnosis of arthritis from June to July 
1983.

X-rays taken in January 1984 showed a surgical resection of 
the distal end of the proximal phalanx and the proximal end 
of the middle phalanx of the veteran's left middle finger.  A 
prosthetic device had been inserted into the middle and 
proximal phalanges, and the proximal interphalangeal joint.  
The prosthesis appeared in satisfactory position, and 
alignment was excellent.  There was some hypertrophic 
reactive bone change along the dorsal margin of the base of 
the middle phalanx.  There was also considerable soft tissue 
swelling along the proximal interphalangeal joint.

In an October 1985 statement, the veteran's treating 
physician, John J. Bowden, Jr., D.O., indicated that the 
veteran would suffer permanently from arthritis in the left 
middle finger.

The report of a May 2001 VA examination includes a diagnosis 
of status-post fracture of the left finger with severe 
residual deformity.  X-rays at that time showed the 
prosthesis to be in good alignment with little change in 
appearance, in comparison with a prior examination from July 
1997.

X-rays taken in October 2002, for the purpose of ruling out 
degenerative arthritis, reflect status-post arthroplasty of 
the proximal interphalangeal joint of the third digit.

The evidence in support of the veteran's claim includes a 
diagnosis of arthritis in service, and x-ray findings of some 
hypertrophic reactive bone change within the first post-
service year.  Given the bone change along the middle phalanx 
and the soft tissue swelling along the proximal 
interphalangeal joint, and affording the veteran the benefit 
of the doubt, arthritis of the left middle finger appears to 
have been manifested to a degree of 10 percent during the 
one-year presumptive period following service.  Hence, the 
veteran is entitled to a presumption of service connection 
for a chronic disease.  38 C.F.R. 3.307, 3.309 (2005).

All subsequent x-ray findings fail to rule out arthritis.  As 
such, the probative evidence of record does not rebut the 
presumption of service connection.  

Accordingly, the Board finds that service connection is 
warranted for arthritis of the left middle finger.  
38 U.S.C.A. § 5107.

III.  Higher Disability Evaluations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  In 
applying these regulations VA should obtain examinations in 
which the examiner determined whether the disability was 
manifested by weakened movement, excess fatigability, 
incoordination, or pain.  Such inquiry is not to be limited 
to muscles or nerves.  These determinations are, if feasible, 
be expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 
84-5 (1997).

A.  Left Middle Finger Flexion Contracture

During the course of this appeal, VA revised the criteria for 
evaluation of finger disabilities, effective on August 26, 
2002.  67 Fed. Reg. 48784 (July 26, 2002) (codified at 
38 C.F.R. § 4.71a (2005)).  The revised rating criteria are 
not applicable to the period prior to their effective date, 
while VA must consider the applicability of the revised and 
former versions of the rating criteria for the period after 
the effective date of the change.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997); VAOPGCPREC 7-2003; 69 Fed. Reg. 25,179 
(2004).

The veteran's left middle finger flexion contracture is rated 
as 10 percent disabling under the former provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5226.

A 10 percent evaluation is warranted for favorable and 
unfavorable ankylosis of the middle finger of both the major 
and minor hand.  38 C.F.R. § 4.71a, Diagnostic Code 5226 (in 
effect prior to August 26, 2002).

The ability to flex the tip of the finger to within two 
inches of the transverse fold of the palm would be considered 
favorable ankylosis.  Inability to bring the finger to within 
two inches of the palm is considered unfavorable ankylosis.  
38 C.F.R. § 4.71a, Diagnostic Code 5223, Note (a).

The report of the May 2001 VA examination reflects that the 
proximal interphalangeal joint of the left middle finger is 
fixed with a 30 degree flexion deformity.  The distal phalanx 
is mobile, but the veteran does not have volitional control 
over it.  He could not oppose the distal phalanx or the 
distal tip of the left finger to the mid palmal crease.  The 
examiner noted an approximate two-inch gap.  Hand strength 
was reduced to 4+/5.  The diagnosis was status-post fracture 
of the left finger with severe residual deformity, with 
evidence of milder fatigability of the hand with pain, and 
evidence of milder incoordination due to this fracture.
 
During the October 2002 VA examination, the veteran reported 
that the proximal interphalangeal joint of the left middle 
finger had very minimal motion, and he complained of pain 
into the left index finger, which also locked.  The veteran 
reported difficulty with fine motor movements, but that he 
could still handle a paper clip, a zipper, and coins.  The 
examiner noted that the veteran had virtually no functional 
capacity of his left middle finger.

The veteran is currently assigned the maximum 10 percent 
rating under former Diagnostic Code 5226 based on ankylosis 
of the left middle finger.  Given the recent evidence of no 
functional capacity of the left middle finger, in addition to 
ankylosis, and affording the veteran the benefit of the 
doubt, the Board finds that the service-connected disability 
may be evaluated as extremely unfavorable ankylosis and on 
the basis of amputation.  38 C.F.R. § 4.71a, Diagnostic Code 
5227, Note.

Under Diagnostic Code 5154, amputation of the middle finger, 
without metacarpal resection, at proximal interphalangeal 
joint or proximal thereto warrants a 10 percent evaluation; 
with metacarpal resection (more than one-half the bone lost), 
a 20 percent evaluation is warranted.

The veteran's left middle finger has not been amputated.  
Under the old version of the rating criteria, the disability 
is rated as amputation if there ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints with 
either joint in extension or in extreme flexion.  38 C.F.R. 
§ 4.71a, Notes preceding Diagnostic Code 5216 (2005).  

There is no evidence that the veteran's disability involves 
the metacarpophalangeal joint.  All of the positive findings 
have been confined to the proximal interphalangeal and distal 
interphalangeal joints.  Additionally, the finger is not held 
in extension or extreme flexion.  The evidence shows that the 
contracture is at approximately 30 degrees, while (as will be 
discussed below) VA defines full flexion of the proximal 
interphalangeal joint to be to 100 degrees.  While there is 
apparent inability to move the distal interphalangeal joint, 
the regulation does not provide that such inability can serve 
as a basis for rating under the criteria for amputation. 

The Board finds that the weight of the evidence is against an 
evaluation of more than 10 percent under the old rating 
criteria.

The question now becomes whether the veteran is entitled to a 
rating in excess of 10 percent under the revised rating 
criteria.

Effective from August 26, 2002, Diagnostic Code 5226 provides 
an evaluation of 10 percent for favorable and unfavorable 
ankylosis of the long (middle) finger of both the major and 
minor hand. The rating schedule indicates that VA can also 
consider whether evaluation as amputation is warranted, and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand. 38 C.F.R. § 4.71a, Diagnostic 
Code 5226 (2005).

Under the revised criteria, for the long finger (digit III), 
zero degrees of flexion represents the finger fully extended, 
making a straight line with the rest of the hand. The 
position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the metacarpophalangeal and 
proximal interphalangeal joints flexed to 30 degrees, and the 
thumb (digit I) abducted and rotated so that the thumb pad 
faces the finger pads. Only joints in these positions are 
considered to be in favorable position.  For digits II 
through V, the metacarpophalangeal joint has a range of zero 
to 90 degrees of flexion, the proximal interphalangeal joint 
has a range of zero to 100 degrees of flexion, and the distal 
(terminal) interphalangeal joint has a range of zero to 70 or 
80 degrees of flexion.  See 38 C.F.R. § 4.71a, Table 
"Evaluation of Ankylosis or Limitation of Motion of Single or 
Multiple Digits of the Hand."

The revised criteria also provide evaluations for limitation 
of motion of fingers. For the long finger, a 10 percent 
evaluation is provided for limitation of motion, with a gap 
of one inch (2.5 cm.) or more between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees, whether it affects the minor or the 
major hand.  A noncompensable evaluation is provided where 
there is limitation of motion, with a gap of less than one 
inch (2.5 cm.) between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, and extension is limited by no more than 30 
degrees, whether it affects the minor or the major hand.  38 
C.F.R. § 4.71a, Diagnostic Code 5229 (2005).

The evidence shows that the veteran's disability prevents him 
from bringing the tip of the finger to within two inches of 
the proximal transverse crease of the palm.  Under both the 
former and revised rating criteria, no more than a 10 percent 
rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5226.  Although the veteran complained of some pain and 
locking in the left index finger, there is no showing of 
limitation of motion of any other digits or of interference 
with overall functioning of the hand.  

The new criteria provide that if there is ankylosis of both 
the metacarpophalangeal and proximal interphalangeal joints 
and either joint in extension or in full flexion, the 
disability will be rated on the basis of amputation.  
38 C.F.R. § 4.71a, Note (1), preceding Diagnostic Code 5216 
(2005).  Because the metacarpophalangeal joint has not been 
implicated, and the interphalangeal joint is not held in 
extension or full flexion (i.e. 100 degrees), a rating on the 
basis of amputation is not warranted under the new rating 
criteria.  

The weight of the evidence is thus also against the grant of 
an evaluation in excess of 10 percent under the new rating 
criteria.

B.  Surgical Scar of the Left Middle Finger

During the course of this appeal, VA revised the criteria for 
evaluation of skin disabilities, to include scars, effective 
on August 30, 2002.  67 Fed. Reg. 49590 (July 31, 2002) 
(codified at 38 C.F.R. § 4.118 (2005)).  The revised rating 
criteria are not applicable to the period prior to their 
effective date, while VA must consider the applicability of 
the revised and former versions of the rating criteria for 
the period after the effective date of the change.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997); VAOPGCPREC 7-2003; 69 Fed. Reg. 
25,179 (2004).

While VA has revised the criteria for evaluation of skin 
disabilities, there has been no significant change to the 
former criteria of 38 C.F.R. § 4.118, Diagnostic Code 7804 
(in effect when the veteran filed his claim and prior to 
August 30, 2002).

Prior to August 30, 2002, a 10 percent evaluation was 
provided for scars that were superficial, tender, or painful 
on objective demonstration under 38 C.F.R. § 4.118, 
Diagnostic Code 7804; or for scars that were superficial, 
poorly nourished with repeated ulcerations, under 38 C.F.R. § 
4.118, Diagnostic Code 7803.

The revised rating criteria, similarly, provide a 10 percent 
rating for superficial scars that are painful on examination.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2005).  For a scar 
that is not on the head, face, or neck to be rated higher 
than 10 percent, the scar would have to have an area 
exceeding 12 square inches or 77 square centimeters, or there 
would have to be limitation of function of a body part 
affected by the scar.  38 C.F.R. § 4.118, Diagnostic Codes 
7800-7805 (2005).

A note applicable both to the former and revised versions of 
Diagnostic Code 7804 provides that a 10-percent evaluation 
will be assigned for a scar on the tip of a finger or toe, 
even though amputation of the part would not warrant a 
compensable evaluation.  38 C.F.R. § 4.118, Diagnostic Code 
7804.

The veteran's surgical scar of the left middle finger is 
rated as 10 percent disabling under the former provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 7804.

The report of a January 1984 VA examination notes the 
presence of a 3-inch by 2.5-inch scar on the veteran's left 
middle finger.  (The veteran reportedly has two scars, but 
according to the service department operation report, the 
second scar was superimposed on the first).  Records show 
that the veteran's left middle finger was very sensitive to 
touch in May 2001.

During the October 2002 VA examination, the veteran 
complained of pain into the left index finger, particularly 
over the scar.  On examination, the 3-inch scar was noted to 
be tender and painful to touch, widened, and adherent to 
deeper tissue.  There was no keloid formation.

The evidence reveals that the current 10 percent evaluation 
for the surgical scar of the left middle finger best 
represents the veteran's disability picture. 38 C.F.R. § 4.7. 

The veteran first requested a separate evaluation for a 
tender scar in January 2001.  Tenderness and painful symptoms 
were apparently confirmed on the most recent VA examination.  
Given the evidence of the veteran's finger as sensitive to 
touch in May 2001, the veteran's statements as to a tender 
scar, and affording the veteran the benefit of the doubt, the 
criteria for a 10 percent rating have been met from the 
effective date of service connection.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  There is no basis for staged rating, 
pursuant to Fenderson, supra.   

Accordingly, a 10 percent rating for the veteran's surgical 
scar of the left middle finger is warranted from January 31, 
2001.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.

The evidence does not support a disability rating in excess 
of 10 percent for the surgical scar of the left middle finger 
at any time during the appeal period.  The presence of any 
scar that exceeds 12 square inches or 77 square centimeters 
is not demonstrated.  

Limitation of function of the left middle finger affected by 
the scar has been separately rated, as shown above, under 
38 C.F.R. § 4.71a, Diagnostic Code 5226.  Hence, no more than 
one rating may be assigned without violating the rule against 
the pyramiding of disabilities.  38 C.F.R. § 4.14.  

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a disability rating in 
excess of 10 percent for the veteran's surgical scar of the 
left middle finger.


C.  Amputation Rule and Extraschedular Consideration

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level-in this case, 20 percent being the highest rating.  
See 38 C.F.R. § 4.68.  Here, each of the veteran's 10 percent 
evaluations (one for left middle finger flexion contracture, 
and one for surgical scar of the left middle finger) combines 
to 19 percent, which is rounded up to 20 percent under 
38 C.F.R. § 4.25.  Accordingly, the Board is precluded from 
awarding additional, or higher, schedular evaluations for any 
disability of the veteran's left middle finger.

Additionally, the Board finds that there is no showing that 
the veteran's service-connected disabilities have resulted in 
so exceptional or unusual a disability picture, so as to 
warrant the assignment of any higher evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited to in 
the August 2002 SOC).

In this regard, the Board notes that the veteran's 
disabilities have not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  Although the veteran indicated 
that he constantly bumps his finger while working, which 
causes pain, the veteran has not reported any lost time from 
work, or other economic impact from the disability.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

For the foregoing reasons, the Board finds that a disability 
rating in excess of two separate 10 percent ratings is not 
warranted, and the veteran's claims for higher disability 
ratings must be denied.  38 C.F.R. § 4.7.



ORDER

Service connection for arthritis of the left middle finger is 
granted.

A disability rating in excess of 10 percent for the left 
middle finger flexion contracture is denied.

An initial disability rating of 10 percent is granted for 
surgical scar of the left middle finger, effective 
January 31, 2001.

An initial disability rating in excess of 10 percent for 
surgical scar of the left middle finger is denied.



______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


